The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 7/22/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 7/22/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kato (US 2005/0221172).
Kato discloses a separator for a non-aqueous electrolyte secondary battery comprising:
a resin separator component having a two-layer structure consisting of 
a porous polyethylene layer mainly composed of polyethylene, and 
a porous polymer layer mainly composed of a polymer having higher oxidation resistance than that of the polyethylene, and
an inorganic filler layer including an inorganic filler and a binder, formed on and directly bound with, via the binder, a surface of the polyethylene layer being not provided with the porous polymer layer [0093] wherein:
the proportion of the inorganic filler in the whole of the inorganic filler layer is 90 mass% or more and 99 mass% or less [0031].  See Abstract.
The inorganic filler layer is bound to the surface of the polyethylene layer because Kato’s porous electron-insulting film comprises a binder [0030].  Kato’s porous electron-insulting film is directly bonded to the surface of the polyethylene layer [0093], and hence, Kato’s porous electron-insulting film is directly bonded to the surface of the polyethylene layer by the means of the binder.
Further, regarding “an inorganic filler layer including an inorganic filler and a binder, formed on and directly bound with, via the binder, a surface of the polyethylene layer”, Kato discloses:
[0032] The sheet-like separator preferably has a thickness not less than 1.5 times the thickness of the porous electron-insulating film, more preferably a thickness 1.5 to 5 times the thickness of the same. As described earlier, in the lithium ion secondary battery, both the positive electrode and the negative electrode expand and contract during charge and discharge. Because the porous electron-insulating film attached to the surface of the negative electrode is mainly made of rigid inorganic filler and has poor elasticity, it cannot follow such expansion and contraction, causing the separation of the negative electrode active material from the current collector. The sheet-like separator, on the other hand, can expand and contract to some extent and is highly flexible. Hence, when the porous electron-insulating film and the sheet-like separator having a thickness not less than 1.5 times the thickness of the porous electron-insulating film are used in combination, the sheet-like separator functions as a cushion, and the separation of the active material from the current collector is effectively prevented.
The Examiner notes that the porous electron-insulating film prevents the separation of the negative active material from the current collector when the porous electron-insulating film is used in combination with the sheet-like separator.  It is noted that because the porous electron-insulating film is rigid and has poor elasticity, the sheet-like separator causes the combination of the sheet-like separator and the porous electron-insulating film to become cushion-like.  Hence, the porous electron-insulating film is bound to the sheet-like separator.
Regarding claim 12, the porous polymer layer has at least one type of polymer selected from the group consisting of polypropylene.  See Abstract.
Regarding claim 11, the inorganic filler is metal oxides having a high melting point of 1000C or higher, and regarding claim 14, the inorganic filler is at least one type of metal oxide selected from the group consisting of alumina, magnesia and zirconia [0037].
Regarding claim 15, the separator is a long sheet-like separator, and 
the non-aqueous electrolyte secondary battery has a wound electrode body constructed by winding the positive electrode sheet and the negative electrode sheet in a longitudinal direction via the separator.  Fig. 1.
	Regarding claim 13, “a thickness of the porous polymer layer is 30 to 45 relative to a total thickness of the polyethylene layer and the porous polymer layer of 100,” Kato discloses the layer made of polypropylene resin to be in contact with the positive electrode preferably has a thickness not less than 10% of the total thickness of the multilayer film (or the polyethylene layer and the polypropylene layer).  The layers other than the layer made of polypropylene preferably comprise polyethylene, but not limited thereto [0029].  In particular, example 16 of Kato discloses that a thickness of the porous polymer is 50 relative to a total thickness of the polyethylene layer and the porous polymer layer of 100 [0093].  
	The instant Specification states:
 [0028] The separator of the lithium secondary battery disclosed here is constituted from the polyethylene layer 34 and the porous polymer layer 32, as described above, but the thickness ratio of these layers is such that the thickness of the porous polymer layer is 30 to 70 (not lower than 30 and not higher than 70) relative to a total, thickness of the aforementioned polyethylene layer and the aforementioned porous polymer layer (that is, the total thickness of the separator) of 100. If the thickness of the porous polymer layer is higher than the above-mentioned range, variations can occur in salt concentration in the non-aqueous electrolyte present in the electrode body, meaning that resistance tends to increase following high rate charging and discharging cycles. In addition, because the thickness of the polyethylene layer becomes relatively low in such cases, a deterioration in shutdown function can occur. Meanwhile, if the thickness of the porous polymer layer is Iower than the above-mentioned range, the oxidation resistance of the separator deteriorates and it may not be possible to maintain the shutdown function. From the perspective of post-cycle resistance reduction, the thickness of the porous polymer layer is generally 30 to 50, preferably 30 to 45, and more preferably 30 to 40, relative to a total separator thickness of 100. Meanwhile, from the perspective of ensuring oxidation resistance, the thickness of the porous polymer layer is generally 50 to 70, preferably 55 to 70, and more preferably 50 to 70, Moreover, "thickness" in the Description of the present invention can be determined from cross sectional observations obtained using a scanning electron microscope (SEM).
Absent unexpected results of the claimed range of 30-45, it is noted that Kato’s 50 is close to the claimed range of 30-45, that choosing the claimed range would have been within the skill of an ordinary artisan.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato (US 2005/0221172) as applied to claim 1, in view of Katayama (US 2009/0067119).
Regarding claim 16 “wherein the porous polyethylene layer has a porosity of 45% to 55%, and the porous polymer layer has a porosity of 40% to 50%”, Katayama teaches porosity of the separator of the present invention is 15% or more, and more preferably 20% or more in a dry state for securing the liquid capacity for the electrolyte and improving the ionic permeability.  It is preferable from the viewpoint of securing the separator strength and preventing an internal short-circuit that the porosity of the separator of the present invention is 70% or less, and more preferably 60% or less in a dry state [0080].  
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to adjust the porosity of the porous polyethylene layer and the porous polymer layer of Kato for the benefit of ion transfer, as well as providing strength.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Ryan can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724